DETAILED ACTION
1.          Claims 1, 2, 4, 5, 7, 9, 11, and 12 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.

Response to Arguments
3.          Applicant’s arguments with respect to claims 1, 2, 4, 5, 7, 9, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.          Claims 1, 4, 5, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2021/0297170 A1 to Niu et al. (hereinafter “Niu”) in view of United States Patent Application Publication 2020/0059841 A1 to Zhang et al. (hereinafter “Zhang”).
            Regarding Claim 1, Niu discloses a wireless transmit/receive unit (WTRU) for performing a measurement (Niu: [0045] – corresponds to a terminal operable to perform a measurement and send a measurement report.), the WTRU comprising:
     a processor (Niu: [0019-0020] and [0193] – terminal may comprise a processor.), configured to:
          receive a message indicating a first threshold and a second threshold (Niu: [0058-0062] – terminal receives measurement report configuration information from a base station. See also [0041-0043] and [0046].);
          determine that a measurement condition is satisfied if a channel occupancy associated with one or more beams of a serving cell exceeds the first threshold and a second channel occupancy associated with one or more beams of a neighboring cell is below the second threshold (Niu: [0058] and [0111-0117] – measurement report configuration information is triggered/satisfied/reported when a channel occupancy of a serving cell is above a threshold (preconfigured) and/or a transmit/target/serving/candidate cell is above/below a channel occupancy threshold. See also [0080] and [0106-0107]. Interpretation of “serving” and “neighboring” includes reporting channel occupancy on all candidate beams, or at least on serving and candidate beams.); and
          send a measurement report to a network if the measurement condition is satisfied (Niu: [0082] – report is transmitted if channel occupancy result is satisfied.), wherein the measurement report indicates the first channel occupancy associated with the one or more beams of the serving cell and the second channel occupancy associated with the one or more beams of the neighboring cell (Niu: [0058] and [0111-0117] – measurement report configuration information is triggered/satisfied/reported when a channel occupancy of a serving cell is above a threshold (preconfigured) and/or a transmit/target/serving/candidate cell is above/below a channel occupancy threshold. See also [0080] and [0106-0107]. Interpretation of “serving” and “neighboring” includes reporting channel occupancy on all candidate beams, or at least on serving and candidate beams.).
            Although Niu discloses determining neighboring cell information related to channel occupancy (see above), Niu does not expressly that the neighboring cell is associated with a neighboring node.
            However, determining channel occupancy of a neighboring cell of a neighboring node is not new or novel in the presence of Zhang. Zhang is similarly concerned with determining network characteristics for assigning network resources (Zhang: [0019]). Zhang discloses determining a channel occupancy of a neighboring cell, wherein the neighboring cell is associated with a neighboring node (Zhang: [0077], [0086], [0120-0122] – corresponds to an access node sharing channel load/occupancy of a cell from a neighboring node with a wireless device.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Niu in view of Zhang to share neighboring node information for the reasons of acquiring a network resource based on accurate occupancy information, thereby decreasing network load (Zhang: [0015-0016]).	
          Regarding Claim 4, the combination of Niu and Zhang discloses the WTRU of claim 1, wherein Niu further discloses the first threshold comprises a serving occupancy (s-occupancy) threshold (Niu: [0058] and [0111-0117] – measurement report configuration information is triggered/satisfied/reported when a channel occupancy of a serving cell is above a threshold (preconfigured) and/or a transmit/target/serving/candidate cell is above/below a channel occupancy threshold. See also [0080] and [0106-0107]. Interpretation of “serving” and “neighboring” includes reporting channel occupancy on all candidate beams, or at least on serving and candidate beams.).
            Regarding Claim 5, the combination of Niu and Zhang discloses the WTRU of claim 1, wherein Niu further discloses the first threshold comprises a serving channel occupancy threshold (Niu: [0058] and [0111-0117] – measurement report configuration information is triggered/satisfied/reported when a channel occupancy of a serving cell is above a threshold (preconfigured) and/or a transmit/target/serving/candidate cell is above/below a channel occupancy threshold. See also [0080] and [0106-0107]. Interpretation of “serving” and “neighboring” includes reporting channel occupancy on all candidate beams, or at least on serving and candidate beams.).

            Regarding Claim 7, Niu discloses a wireless transmit/receive unit (WTRU) for performing a measurement (Niu: [0045] – corresponds to a terminal operable to perform a measurement and send a measurement report.), the WTRU comprising:
    a processor (Niu: [0019-0020] and [0193] – terminal may comprise a processor.), configured to:
          receive a message indicating a first threshold and a second threshold (Niu: [0058-0062] – terminal receives measurement report configuration information from a base station. See also [0041-0043] and [0046].);
          determine a first channel occupancy associated with one or more beams of a serving cell and a second channel occupancy associated with one or more beams of a neighboring cell (Niu: [0058] and [0111-0117] – measurement report configuration information is triggered/satisfied/reported when a channel occupancy of a serving cell is above a threshold (preconfigured) and/or a transmit/target/serving/candidate cell is above/below a channel occupancy threshold. See also [0080] and [0106-0107]. Interpretation of “serving” and “neighboring” includes reporting channel occupancy on all candidate beams, or at least on serving and candidate beams.); and
          determine that a measurement condition is satisfied if the first channel occupancy exceeds the first threshold and a second channel occupancy is below the second threshold (Niu: [0058] and [0111-0117] – measurement report configuration information is triggered/satisfied/reported when a channel occupancy of a serving cell is above a threshold (preconfigured) and/or a transmit/target/serving/candidate cell is above/below a channel occupancy threshold. See also [0080] and [0106-0107]. Interpretation of “serving” and “neighboring” includes reporting channel occupancy on all candidate beams, or at least on serving and candidate beams.); and
          send a measurement report to a network if the measurement condition is satisfied (Niu: [0082] – report is transmitted if channel occupancy result is satisfied.), wherein the measurement report indicates the first channel occupancy associated with the one or more beams of the serving cell and the second channel occupancy associated with the one or more beams of the neighboring cell (Niu: [0058] and [0111-0117] – measurement report configuration information is triggered/satisfied/reported when a channel occupancy of a serving cell is above a threshold (preconfigured) and/or a transmit/target/serving/candidate cell is above/below a channel occupancy threshold. See also [0080] and [0106-0107]. Interpretation of “serving” and “neighboring” includes reporting channel occupancy on all candidate beams, or at least on serving and candidate beams.).
            Although Niu discloses determining neighboring cell information related to channel occupancy (see above), Niu does not expressly that the neighboring cell is associated with a neighboring node.
            However, determining channel occupancy of a neighboring cell of a neighboring node is not new or novel in the presence of Zhang. Zhang is similarly concerned with determining network characteristics for assigning network resources (Zhang: [0019]). Zhang discloses determining a channel occupancy of a neighboring cell, wherein the neighboring cell is associated with a neighboring node (Zhang: [0077], [0086], [0120-0122] – corresponds to an access node sharing channel load/occupancy of a cell from a neighboring node with a wireless device.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Niu in view of Zhang to share neighboring node information for the reasons of acquiring a network resource based on accurate occupancy information, thereby decreasing network load (Zhang: [0015-0016]).
            Regarding Claim 11, the combination of Niu and Zhang discloses the WTRU of claim 7, wherein Niu further discloses the processor is further configured to determine a comparison of the first channel occupancy and the second channel occupancy (Niu: [0054-0057] and [0076-0078] – corresponds to reporting the best measurement results of a channel occupancy, suggesting at least a “comparison”.).
            Regarding Claim 12, the combination of Niu and Zhang discloses the WTRU of claim 7, wherein Niu further discloses the processor is further configured to determine a comparison of a load of the serving cell and a load neighboring cell (Niu: [0054-0057] and [0076-0078] – corresponds to reporting the best measurement results of a channel occupancy (or “load”), suggesting at least a “comparison”.).

9.          Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Niu and Zhang, and further in view of United States Patent Application Publication 2018/0255473 A1 to Kim et al. (hereinafter “Kim”).
            Regarding Claim 2, the combination of Niu and Zhang discloses the WTRU of claim 1, wherein Niu further discloses the message further indicates a cell strength threshold of the serving cell (Niu: [0058-0062] – corresponds to an RSSI of a serving/target/candidate beam. See also [0119-0124].),
     and wherein the measurement condition is satisfied if the first channel occupancy associated with the one or more beams of the serving cell exceeds the first threshold, the second channel occupancy associated with one or more beams of the neighboring cell is below the second threshold (Niu: [0058] and [0111-0117] – measurement report configuration information is triggered/satisfied/reported when a channel occupancy of a serving cell is above a threshold (preconfigured) and/or a transmit/target/serving/candidate cell is above/below a channel occupancy threshold. See also [0080] and [0106-0107]. Interpretation of “serving” and “neighboring” includes reporting channel occupancy on all candidate beams, or at least on serving and candidate beams.).
            The combination of Niu and Zhang does not expressly disclose a measurement condition being satisfied if the RSRP is below a cell strength threshold. Niu only distinguishes if the RSRP is greater than a threshold (Niu: [0052] and [0111-0117]).     
            However, Kim discloses a reference signal received power (RSRP) is below the cell strength threshold (Kim: [0076] and [0137] – “When the BS reports the quality threshold of a serving cell, a UE performs the measurement of a neighboring cell and the evaluation of an event (determining whether an event-triggering condition is satisfied, also referred to as the evaluation of reporting criteria) when the quality (RSRP) of the serving cell is lower than the quality threshold of the serving cell”.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the measurement reporting of Niu in view of the measurement reporting of Kim to include RSRP threshold levels for the reasons of reducing the number of measurement reports to only specific triggering conditions, including RSRP values (Kim: [0007-0009]).
            Claim 9, dependent upon claim 7, recites similar features as claim 2 and is therefore rejected upon the same grounds as claim 2. Please see above rejection of claim 2.

Conclusion
10.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
 
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 8, 2022